July 12, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         KIMBERLY MITCHELL, Appellant

NO. 14-12-00391-CV                         V.

  FEDERAL BUREAU OF INVESTIGATIONS, TEXAS LOTTERY COMMISSION,
       JAMES BENNETT, AND NORRIS RALPH MITCHELL, Appellees
                 ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on April 5, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

     We further order that all costs incurred by reason of this appeal be paid by
Kimberly Mitchell.

      We further order this decision certified below for observance.